UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4428


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL EUGENE BIFIELD, a/k/a Diamond Dan,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:12-cr-00430-CMC-1)


Submitted:   November 21, 2013            Decided:   December 3, 2013


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William W. Watkins, Sr., WILLIAM W. WATKINS, PA, Columbia, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney,   Julius  N.   Richardson,   Assistant  United  States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daniel Bifield pled guilty, pursuant to a written plea

agreement, to conspiracy to engage in a pattern of racketeering

activity,      in     violation        of    18    U.S.C.       § 1962(d)      (2012).           The

district court sentenced Bifield to 210 months’ imprisonment.

Bifield entered his plea with his wife, Lisa, who was a co-

defendant in his case.                  Lisa’s plea was contingent on Bifield

pleading       guilty.        Bifield         initially         sought    to    withdraw         his

guilty     plea      on    the    ground          that    the    Government         engaged       in

prosecutorial misconduct by not informing him that Lisa’s plea

required       cooperation        with       the       Government      and     that    she       had

already     given         statements         to    the     Government.             After    being

informed of the consequences if his motion to retract his guilty

plea   were     granted,         and    being      warned       that     withdrawal        of    his

motion    to    retract       his      plea       would    waive    his      claims,       Bifield

withdrew       his    motion.           On     appeal,      Bifield       argues      that       the

Government          committed       prosecutorial            misconduct,           that     as     a

consequence his plea was not knowing and voluntary, and that his

counsel was ineffective.                We affirm.

               We    conclude          that,      by      withdrawing        his    motion       to

withdraw his guilty plea, Bifield has waived his claims that the

Government committed prosecutorial misconduct and that his plea

was not knowing and voluntary.                         United States v. Rodriguez, 311
F.3d 435, 437 (1st Cir. 2002) (“A party who identifies an issue,

                                                   2
and then explicitly withdraws it, has waived the issue.”); see

also United States v. Guzman, 707 F.3d 938, 941 n.2 (8th Cir.

2013)   (noting      that      appellant   waived      argument        that     Government

breached plea agreement by withdrawing motion to withdraw guilty

plea); United States v. Chapman, 209 F. App’x 253, 267 n.4 (4th

Cir. 2006) (noting that “withdrawal of [an] objection amounts to

a waiver of any complaint [regarding the action to which the

objection was made], precluding us from considering the issue

even under plain error review”) (argued but unpublished).                                  An

appellant     is    precluded      from    resurrecting       a    waived        issue    on

appeal.     See Rodriguez, 311 F.3d at 437.               Such waiver “is to be

distinguished from a situation in which a party fails to make a

timely assertion of a right -- what courts typically call a

‘forfeiture,’” id. (quoting United States v. Olano, 507 U.S.
725, 733 (1993)), which may be reviewed on appeal for plain

error, see Olano, 507 U.S. at 733-34.

             Although          Bifield     waived       his       claims         regarding

prosecutorial misconduct and the voluntariness of his plea, he

has   not   waived    his      ineffective      assistance        of    counsel        claim.

However,     claims       of    ineffective      assistance        of        counsel     “are

generally not cognizable on direct appeal.”                        United States v.

Benton,     523 F.3d 424,   435    (4th   Cir.    2008);         see    also     United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997) (noting same).

Instead,    to     allow    for   adequate      development       of     the    record,    a

                                           3
defendant     must     ordinarily    bring      his    ineffective        assistance

claims in a motion pursuant to 28 U.S.C. § 2255.                      See King, 119
F.3d at 295.      We may entertain such claims on direct appeal only

if the record conclusively shows that defense counsel did not

provide effective representation.               Id.; see also United States

v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999); cf. Strickland

v. Washington, 466 U.S. 668, 687-94 (1984) (explaining standard

for    ineffective      assistance   of       counsel).          We   conclude    that

Bifield has not shown that the record conclusively demonstrates

counsel’s ineffectiveness.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral   argument      because      the    facts   and    legal

contentions      are   adequately    presented        in   the    materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          4